


110 HR 734 IH: Transit System Flexibility Protection

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 734
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Pitts (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Costa,
			 Mr. English of Pennsylvania,
			 Mr. Frank of Massachusetts,
			 Mr. Gerlach,
			 Mr. Holden,
			 Mr. McGovern,
			 Mr. Neugebauer,
			 Mr. Platts,
			 Mr. Rogers of Michigan,
			 Mr. Ruppersberger,
			 Mr. Simpson,
			 Mr. Souder,
			 Mr. Sullivan,
			 Mrs. Tauscher,
			 Mr. Taylor, and
			 Mr. Upton) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow
		  additional transit systems greater flexibility with certain public
		  transportation projects.
	
	
		1.Short titleThis Act may be cited as the
			 Transit System Flexibility Protection
			 Act of 2007.
		2.Urbanized area
			 formula grantsSection
			 5307(b)(1) of title 49, United States Code, is amended—
			(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
			(2)by inserting after
			 subparagraph (D) the following:
				
					(E)operating costs of
				equipment and facilities for use in public transportation in an urbanized area
				with a population of at least 200,000 if the State or regional authority
				providing public transportation for the area operates less than 100 buses in
				fixed-route service in the area during peak service
				hours;
					.
			
